DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7, 9-10, 13-17 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, 7, 9-10, 13-17, the prior art of record Sudo and 351A does teach a liquid crystal display device, comprising: a back plate comprising: a bottom portion, and a side wall perpendicular to the bottom portion,; and a back plate connection portion connecting the bottom portion and the side wall, wherein the back plate connection portion comprises: a platform portion connecting with the side wall and being parallel to the bottom portion, a slope portion connecting with the bottom portion and being at a first angle with respect to the bottom portion, where the first angle is in a range of 20 degrees to 50 degrees, inclusive, and a transition portion connecting the slope portion and the platform portion; a middle frame comprising: 2Application No. 16/792,490Attorney Docket No. 16074-27 a first support portion parallel to the bottom portion of the back plate, a second support portion disposed opposite to the first support portion, wherein the platform portion of the back plate connection portion is configured to support the second support portion of the middle frame, and a middle frame connection portion connecting the first support portion and the second support portion, wherein the first support portion, the second support portion and the middle frame connection portion form a recess; and a diffusion plate comprising a portion located within the recess.
Nitani as previously cited does teach wherein the side wall comprises: a first sub-side wall, a second sub-side wall, and a side wall connection portion connecting the first sub-side wall and the second sub-side wall, wherein the first sub-side wall, the second sub-side wall, and the side wall .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871